DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on January 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number # 10,530,544 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
3.	Claims 1 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Ma et al. (U.S. Patent Application Publication # 2014/0169310 A1) teach “the synchronizing unit 401 may specifically receive the synchronization signal configuration information, sent by the base station by using physical layer signaling, or RRC signaling, or MAC signaling, …”(Paragraph [0091]), in view of Kubota et al. (U.S. Patent Application Publication # 2017/0332283 A1) teach “measured DL reference signals may be, for example, channel state information reference signal (CSI-RS), synchronization signals (SS, such as new radio or NR-SS), or any other type of measurement reference signals (MRS).”(Paragraph [0061]), and Guo et al. (U.S. Patent Application Publication # 2017/0325260 A1) teach a method for “supporting signaling of quasi-colocation of antenna ports or beams for transmissions from user equipments (UEs) to a base station or for transmissions from a base station to UEs.” (Paragraph [0002]), fail to disclose: “transmitting a second reference signal based on the first identity value, the second identity value, the frequency location of synchronization signals, the carrier frequency value, and the measurement bandwidth.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-14 and 21 are also allowed by virtue of their dependency on claim 1.
Regarding claim 15, the best prior art found during the examination of the present, Ma et al. (U.S. Patent Application Publication # 2014/0169310 A1) teach “the synchronizing unit 401 may specifically receive the synchronization signal configuration information, sent by the base station by using physical layer signaling, or RRC signaling, or MAC signaling, …”(Paragraph [0091]), in view of Kubota et al. (U.S. Patent Application Publication # 2017/0332283 A1) teach “measured DL reference signals may be, for example, channel state information reference signal (CSI-RS), synchronization signals (SS, such as new radio or NR-SS), or any other type of measurement reference signals (MRS).”(Paragraph [0061]), and Guo et al. (U.S. Patent Application Publication # 2017/0325260 A1) teach a method for “supporting signaling of quasi-colocation of antenna ports or beams for transmissions from user equipments (UEs) to a base station or for transmissions from a base station to UEs.” (Paragraph [0002]), fail to disclose: “wherein second reference signal is transmitted, the second reference signal being based on the first identity value, the second identity value, the frequency location of synchronization signals, the carrier frequency value, and the measurement bandwidth.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language 
Claims 16-20 and 22 are also allowed by virtue of their dependency on claim 15.
Conclusion
4.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 13, 2021